Citation Nr: 1740011	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lower back disability.

2.  Entitlement to service connection for a bipartite left patella disability, claimed as left knee condition.

3.  Entitlement to service connection for shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1995 to July 1999.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2016, the Veteran testified before the undersigned Veterans Law Judge via videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran's lower back condition did not have onset during active service and is not related to active service.

2.  The Veteran's left knee disability did not have onset during active service and is not related to active service.

3.  The Veteran's shin splints did not have onset during active service and are not related to active service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability have not all been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a bipartite left patella disability claimed as left knee disability have not all been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for shin splints have not all been met.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is presumed to be sound upon entrance into service except for disorders noted at entrance into service.  38 U.S.C.A. §  1111 (West 2014).  Only those disorders that are noted on an examination report at the time of entrance into service are considered to have been "noted."  38 C.F.R. § 3.304(b).  For conditions not so noted, the presumption of soundness may be rebutted by clear and unmistakable evidence that the disorder preexisted service and clear and unmistakable evidence that the disorder was not aggravated by service.  The clear and unmistakable evidence standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

A presumption of soundness analysis is appropriate only when the claimed disorder manifested during active service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  If the presumption of soundness is not rebutted, or does not apply, then an aggravation claim is not for consideration but a claim of entitlement to service connection is for consideration.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or injuries for VA compensation purposes.  38 C.F.R. § 3.303(c).  However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin, as long as the evidence as a whole establishes that the conditions in question were incurred or aggravated during service within the meaning of VA laws and regulations.  It has also expressly stated that the terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 1990).  However, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  Id.

The presumption of soundness applies to congenital diseases, but not congenital defects.  See Quirin v. Shinseki, 22 Vet. App. 390 (2009).

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

I.  Lower back condition

The Veteran contends that his lower back condition is directly related to service.

During the Veteran's hearing, he testified that he participated in 30-mile road marches, fast roping out of helicopters, and Survival, Evasion, Resistance, and Escape (SERE) training during service.  The Veteran stated that he did not report his back pain for fear of looking weak.  The Veteran testified that if anyone was in pain during the marches, they were only given 800 mg of Motrin.  He stated that after long runs and marches he would feel soreness and swelling in his feet and back for 3 to 4 days.

Private medical records provide the first mention of low back pain after service in a record dated November 28, 2001.

Doctors Express medical records from a visit on October 15, 2011, received in August 2016, provide that the main problem was pain in the lower back.  The record provides that walking, moving, and sitting made it worse and that he experienced constant pain rated as a 9 out of 10.  The Veteran noted at that time that he had a history of back pain due to the military.

Private medical records indicate that in November 2015, the Veteran sought treatment for lower back pain.  Physical examination revealed no abnormal curvature or tenderness in the spine and spinal movements were normal for flexion, extension, and rotation.  The record indicates normal range of motion and no swelling or redness in the peripheral joints.  The assessment was low back pain.

Private medical records from March 2016 indicate that the Veteran sought treatment for occasional dull and aching discomfort in his low back.  The records indicate that since treatment, the Veteran's pain and frequency of pain have both decreased.  The records indicate that the Veteran previously had an MRI and x-ray, and that objective testing indicated that manual palpation of his spine revealed the following areas of subluxations, restriction, and decreased accessory motion: L4, L5, and sacrum.  The long term goals listed included decreasing pain and the frequency of pain.

An August 2016 DBQ form completed by the Veteran's private chiropractor provides a diagnosis of chronic/recurrent low back pain and states that it is residual for military service.  However, there was no explanation as to how the Veteran's military service was related to the Veteran's lower back pain other than the Veteran's statement.  There is no indication as to how or why the chiropractor concluded that it was residual for military service.  Given the record, this report is nothing more than the repeating what the Veteran has said.  As the examiner did not provide an explanation as to the etiology of the Veteran's back pain, the Board finds that his opinion is not probative.  LaShore v. Brown, 8 Vet App 406 (1995) (holding that a lay history is not transformed into competent evidence merely because it was transcribed by a medical professional).  As it does not tend to make more or less likely a fact in dispute, it is not relevant evidence.  

The Veteran first filed a compensation and pension request in December 2010, despite contending that his pain began in service and increased in severity after leaving service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology.  Although the Veteran claims that his lower back condition is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, lower back disabilities require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology.  The origin or cause of the Veteran's lower back condition is not a simple question that can be determined based on mere personal observation by a lay person, thus, the Veteran's lay assertion is not competent to establish a nexus.  Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran testified that the VA examiner determined that his lower back condition is congenital but that his back condition is not congenital but was a result of activities in service.  Service Treatment Records (STRs) provide that upon examination at his entrance examination in July 1995, there was no indication of a back, knee, or foot condition in his history.  The Veteran stated that he did not report his back symptoms for fear of looking weak, but STRs indicate that the Veteran reported other medical issues in service.  The Veteran testified that he did not recall an examination upon leaving service but that he has been in physical therapy for the past five years for his back and that he had an MRI indicating L4 and L5 were degenerated.  He reported feeling soreness and swelling in his feet and back for 3 to 4 days after marching in service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.

In this regard, the Veteran has alleged that he has suffered from a back injury during service and has generally alleged suffering from back symptoms continuously since service.  However, on multiple occasions in service, the Veteran denied any back symptoms or pain, while admitting to other medical issues.  STRs provide that upon examination in May 1999 the Veteran reported that he felt that his present health was good.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current low back disability was due to an in-service injury are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and, therefore, affords minimal probative weight to his contentions.

Significantly, there is no probative evidence of a nexus between the Veteran's current lower back disability and his active service, to include his in-service complaints discussed above.  The record in this case is negative for any indication, other than the Veteran's own lay assertions, that his current lower back disability is associated with his active service.  Nevertheless, the Board has considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno, 6 Vet. App. 465; however, to the extent that the Veteran attempts to provide a nexus between his lower back disability and service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau, 492 F.3d 1372.

The Board has considered the Veteran's lay statements, but finds the Veteran's service treatment records, his separation examination, private medical records, and the delay in filing claims to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, private medical records, and lay statement there is no evidence of an in service occurrence of a lower back injury in the Veteran's records to satisfy evidence of a direct service connection for a lower back disability. See 38 C.F.R. § 3.102.  If the Veteran suffered a back injury during service it is likely he would have reported it at some time, as he reported other medical conditions.  The Board concludes that he had no back injury during service.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a lower back condition.  The benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Left knee condition

The Veteran contends that his left knee condition is directly related to service.  During his August 2016 hearing, the Veteran expressed his disagreement with the June 2011 VA examiner's determination that his left knee condition is congenital.  The Veteran testified that his left knee condition was a result of activities in service, including fast roping out of helicopters and 30 mile road marches.

The Board finds that the presumption of soundness attaches to the Veteran's left knee condition.

STRs provide that examination upon entrance did not indicate a previous knee condition.  The entrance examination on July 16, 1995 indicates that everything was marked "no" for past/current medical history except for previous broken bones and a hernia.

STRs indicate that the Veteran reported left knee pain in September 1995, stating that he had pain when he put pressure on his knee.  He was diagnosed at that time with overuse injury of the left knee.  The examination indicated full range of motion and indicated treatment of ice twice a day, limiting the Veteran's duty for 3 days.

The Veteran was afforded a VA examination in June 2011.  The examination report provides that the Veteran reported his history of left knee pain and that he continued to have pain in his knee.  An x-ray was conducted and revealed left bipartite patella.  The examiner diagnosed congenital bipartite/multipartite patellae and opined that it was less likely as not permanently aggravated by service.  The examiner noted that the Veteran's knee had not been previously imaged and that the x-ray conducted revealed a congenital deformity in both patellae.  The examiner provided that the condition is rarely symptomatic and that it is possible that overuse could irritate it.  However, the examiner stated that running involved in the Veteran's military service did not permanently aggravate the underlying congenital condition.  The examiner stated that his findings explained the current pain experienced by the Veteran caused by running now.  The examiner noted no underlying degenerative joint disease (DJD), that joint spaces were preserved, and that there was no permanent damage.

While the examiner stated that the Veteran's left knee condition is less likely as not permanently aggravated by service, he continued to explain that overuse could irritate the condition.  However, the examiner explicitly stated that the Veteran's service did not permanently aggravate the condition.  Additionally, the report provides that diagnostic testing conducted during the examination revealed no permanent damage.  The examiner determined that there was no in-service injury that caused or permanently aggravated the Veteran's left knee condition.  The Board finds the examiner's explanations to be clear and unmistakable evidence of both preexistence of the left knee condition and that it was not aggravated by his service.  As to the preexistence, the examiner relied on x-ray imaging to make the determination that what he had was a congenital deformity.  The explanation that even as of June 2011 there was no permanent damage is sufficient to establish that his service did not aggravate the condition.  

The Veteran first filed a compensation and pension request in December 2010, despite contending that his pain began in service and increased in severity after leaving service in 1999.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, STRs provide that the Veteran's entrance examination indicated no knee condition, and that in September 1995 the Veteran reported left knee pain, stating that he had pain when he put pressure on his knee.  The Veteran has stated that he has suffered from a left knee injury during service and has generally alleged suffering from left knee symptoms continuously since service.  However, on multiple occasions in service, the Veteran denied any knee condition symptoms or pain, while admitting to other medical issues.  STRs provide that upon examination in May 1999 the Veteran reported that he felt that his present health was good.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current left knee condition was due to an in-service injury are inconsistent with the other evidence and, therefore, are not credible.  Consequently, the Board assigns minimal probative weight to such statements.

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology.  Although the Veteran claims that his left knee condition is related his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159(a)(1).  In certain instances, lay testimony may be competent to establish medical etiology or nexus.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, knee conditions require specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology.  The origin or cause of the Veteran's left knee condition is not a simple question that can be determined based on mere personal observation by a lay person, thus, the Veteran's lay assertion is not competent to establish a nexus.  Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, his separation examination, private medical records, the delay in filing claims, and the June 2011 VA examination to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, private medical records, and lay statement, the Board finds no evidence of an in-service occurrence of a left knee injury in the Veteran's records to satisfy evidence of a direct service connection for his left knee condition.  See 38 C.F.R. § 3.102.  What the evidence shows is that his congenital condition has not undergone any chronic change but rather that when he runs he has symptoms that do not change the underlying condition.  

In sum, the Board concludes that the preponderance of evidence of record is against the Veteran's claim for service connection for a left knee condition.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Shin splints

The Veteran contends that his shin splints are directly related to service.

STRs and post-service medical records indicate no complaints of, treatment for, or diagnosis of shin splints in service.

The Veteran first filed a compensation and pension request in December 2010, despite contending that his pain began in service and increased in severity after leaving service in 1999.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  During the Veteran's hearing, he testified that he first injured his feet while running and marching in boots in service and that his shins hurt for days after long road marches or runs, taking 3 to 5 days to feel better.  The Veteran testified that he did not report this pain during service because he did not want to appear weak.  The Veteran testified that he stopped running a couple of years after service because he was told that compression from running further aggravates his shin splints.  The Veteran stated that he mentioned shin splints to his back doctor, but the evidence of record does not corroborate this statement.  The Veteran also indicated that he does not get shin splints as much now unless he is on his feet a lot but noted that they are the reason he cannot run.  The Veteran also testified that after service he mentioned all of his issues to a general practitioner for his annual physical and was told to do low impact activities and keep compression off his back and knees; however, the record does not otherwise document this assertion.  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498.  Here, the Veteran has alleged that he has suffered from shin splints during service and has generally alleged suffering from shin splints off and on since service.  However, as noted above, the Veteran denied shin splints while he was in service, while admitting to other medical issues.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that his current shin splints were due to an in-service injury, are inconsistent with the other evidence, and therefore, are not credible.  Thus, the Board assigns minimal probative weight to such statements.

The Board has considered the Veteran's statements, but finds the Veteran's STRs more probative than the Veteran's recollection of events.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the more probative evidence of record.

The Board acknowledges that no VA examination for the Veteran's shin splints has been provided and no VA opinion has been obtained.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R.§ 3.159(c)(4)(i) (2016).  Here, however, the evidence does not establish that an event, injury, or disease occurred in service, and therefore the second prong is not met.  Thus, VA is not required to provide the Veteran with a medical examination or a medical opinion for his claimed shin splints.

The Veteran has been afforded the benefit of the doubt where appropriate.  However, after an extensive review of the Veteran's service records, VA medical records, private medical records, and lay statement there is no evidence of an in-service event in the Veteran's records to satisfy evidence of a direct service connection for shin splints.  See 38 C.F.R. § 3.102.

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for shin splints.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lower back condition is denied.

Service connection for a bipartite left patella disability, claimed as left knee condition, is denied.

Service connection for shin splints is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


